Citation Nr: 1000739	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the right lower extremity, secondary 
to service-connected diabetes mellitus, for the period from 
February 9, 2006, to March 4, 2009; and for a rating higher 
than 20 percent since March 5, 2009.

3.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left lower extremity, secondary 
to service-connected diabetes mellitus, for the period from 
February 9, 2006, to March 4, 2009; and for a rating higher 
than 20 percent since March 5, 2009.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to service-connected diabetes 
mellitus.

5.  Entitlement to an initial compensable rating for nuclear 
cataracts and diabetic retinopathy, secondary to service-
connected diabetes mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for nuclear cataracts and 
diabetic retinopathy, effective January 9, 2007; granted 
noncompensable service connection for peripheral neuropathy 
of the right and left lower extremities, effective February 
9, 2006; granted noncompensable service connection for 
erectile dysfunction, effective June 12, 2007; denied an 
increased rating for diabetes mellitus; and denied service 
connection for hypertension.  An April 2009 rating decision 
increased the Veteran's disability rating for peripheral 
neuropathy of the right and left lower extremities from 0 to 
20 percent, each effective March 5, 2009.

In August 2009, the Veteran testified before the Board at a 
hearing held via videoconference from the RO.

The issue of service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
diabetes mellitus has been manifested by the need for 
insulin, oral hypoglycemic agents, and dietary restrictions, 
but his physical activity has not been clinically regulated.

2.  Since February 9, 2006, the effective date of service 
connection,  the Veteran's peripheral neuropathy of the right 
lower extremity has been characterized by symptoms that are 
moderately severe.

3.  Since February 9, 2006, the effective date of service 
connection,  the Veteran's peripheral neuropathy of the right 
lower extremity has been characterized by symptoms that are 
moderately severe.

4.  Since June 12, 2007, the effective date of service 
connection, the Veteran's erectile dysfunction has been 
manifested by impotence, for which he is unable to medicate 
due to possible cardiac complications.  His erectile 
dysfunction is not manifested by penile deformity.  

5.  Since January 9, 2007, the effective date of service 
connection, the Veteran's nuclear cataracts and diabetic 
retinopathy have been manifested by a corrected visual acuity 
of 20/30, bilaterally, with blurred and spotty vision.  The 
disability has not resulted in any incapacitating episodes. 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009).

2.  Since February 9, 2006, the criteria for a rating of 40 
percent, but not higher, for peripheral neuropathy of the 
right lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.123a, DC 8520 (2009).

3.  Since February 9, 2006, the criteria for a rating of 40 
percent, but not higher, for peripheral neuropathy of the 
left lower extremity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.123a, DC 8520 (2009).

4.  Since June 12, 2007, the criteria for a compensable 
disability rating for erectile dysfunction have not been met.  
38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2009).

5.  Since January 9, 2007, the criteria for a compensable 
disability rating for nuclear cataracts and diabetic 
retinopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84, Diagnostic Codes (DCs) 6006, 6027; 
38 C.F.R. § 4.119, DC 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated 20 percent 
disabling under DC 7913.  Diagnostic Code 7913 provides for a 
20 percent rating where the diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).

The Veteran was diagnosed with diabetes mellitus in August 
2005, when he was hospitalized for an accident in which he 
was struck by a falling tree and for which he suffered 
multiple fractures.  At that time, he was placed on insulin.  
Upon discharge, he was placed on oral hypoglycemic agents, 
which did not adequately control his blood sugar levels.  He 
was then placed on insulin as well as oral hypoglycemic 
agents, with positive effects.   

On June 2007 VA examination, the Veteran reported that he was 
working with a dietician to control his diet and to lose 
weight.  He reported episodes of hypoglycemia.  While the 
Veteran was found to require insulin, oral medication, and a 
special diet to control his diabetes, he was not found to be 
restricted in his ability perform strenuous activity.  
Although the Veteran was not able to walk more than a few 
feet without the assistance of a walker, the examiner 
concluded that his physical limitations, particularly his 
ability to walk, were primarily due to the multiple fractures 
he sustained in the 2005 accident, rather than to his 
diabetes. 

The Veteran has been shown to require medication and a 
special diet to control his diabetes.  In addressing the 
third criterion for a higher rating, there is no evidence in 
this case that the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  VA 
treatment records dated from April 2006 to July 2009 show 
that the Veteran had been advised to exercise in an effort to 
control his diabetes mellitus.  These records reflect that in 
March 2006, he stated that he was trying to be active and 
watch what he ate, but that it was difficult for him to lose 
weight.  In April 2007, he reported that he had not engaged 
in a lot of physical activity due to his back disability.  In 
May 2007, he stated that he was frustrated due to his 
attempts to lose weight, which was made worse due to his 
inability to perform physical activity.  The nutritional 
diagnosis was obesity secondary to limited activity.  

On March 2009 VA examination, the Veteran reported that he 
was on a restricted diet and had lost sixteen pounds.  He 
reported that he had been advised not to lift weights that 
were more than five pounds due to his back and rib injuries.  
On examination, he was not found to be restricted in his 
physical activities due to his diabetes mellitus. 

In order to meet the criteria for a higher rating of 40 
percent, the Veteran must have been told by a physician that 
he should avoid any strenuous occupational or recreational 
activities.  38 C.F.R. § 4.119, DC 7913.  The available 
evidence does not indicate that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities, as is required in order to warrant a 
higher rating of 40 percent.  The fact that the Veteran has 
been advised that he should exercise, in the absence of 
specified medical guidelines for that exercise, demonstrates 
that he does not meet the criterion requiring regulation of 
activity so as to warrant a 40 percent evaluation. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the Veteran's diabetes mellitus, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board finds that the Veteran's diabetes mellitus has been 
no more than 20 percent disabling during the period under 
consideration.  The Board has considered whether a higher 
rating might be warranted for any time during the pendency of 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
is entitled to no more than a 20 percent rating for his 
diabetes mellitus during the period under consideration.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lower Extremity Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the 
right and left lower extremities are currently rated as 20 
percent disabling under Diagnostic Code 8721, which pertains 
to neuralgia of the external popliteal nerve (common 
peroneal).  However, as the Veteran's peripheral neuropathy 
more closely resembles the disability picture under DC 8520, 
8620, and 8720, which pertain to the sciatic nerve, the Board 
will instead rate the Veteran's disability under that 
criteria.

Under Diagnostic Codes 8520, 8620, and 8720, disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 and 8720 
address the criteria for evaluating neuritis and neuralgia of 
the median nerve, respectively.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 
(2009). 

VA treatment records reflect that in January 2006, the 
Veteran complained of paresthesia, including burning of his 
feet, more noticeably at night time.  He was placed on 
medication for relief.  On follow-up, he reported that the 
paresthesia still acted up at times, and he was prescribed a 
separate medication to relieve those symptoms.  In October 
2006, he was fitted for compression stockings.  However, a 
March 2007 diabetic examination revealed a normal 
neurological examination.  He had 5/5 strength in all 
extremities.  Sensory examination was normal, and there was 
no limb weakness.

On June 2007 VA examination, the Veteran reported pain in the 
bottoms of his feet, which he described as burning.  The pain 
was becoming more frequent, and he could only walk fifty feet 
before needing to rest.  He also complained of a pins and 
needles sensation in his hands.  Physical examination 
revealed normal pulses in the dorsalis pedis and posterior 
tibial area, bilaterally.  Trophic changes included thin 
skin, absent hair, and dystrophic toenails.  Neurological 
examination revealed normal coordination, orientation, and 
memory.  He had some motor loss, in that he was not able to 
walk unassisted for more than a few steps, in part due to his 
low back injury.  There was no sensory loss, and cranial 
nerve functions were normal.  Right and left reflexes were 
diminished, +1, bilaterally.  He was diagnosed with 
peripheral neuropathy.  

On January 2008 podiatry examination, dorsalis pedis pulses 
were intact, however, posterior tibial pulses were 
diminished, bilaterally.  Monofilament and vibratory testing 
were diminished, and paresthesia was present.  His diabetic 
neuropathy was determined to be moderate in degree.  Then, on 
April 2008 podiatry examination, dorsalis pedis pulses were 
intact and posterior tibial pulses were diminished.  
Vibratory and monofilament testing was absent, bilaterally.  
His diabetic neuropathy was characterized as severe.  In May 
2008, he reported that he was unable to keep his legs still 
at night and was "wearing" out the sheets due to leg 
movement during sleep.  He requested increased medication due 
to leg and foot pain.  In October 2008, the Veteran's 
neuropathy was also determined to be severe, in that his 
reflexes were greatly diminished.  On January 2009 
neurological consultation, the Veteran complained of 
generalized weakness and fatigue.  He complained of numbness 
and weakness on his left side.  If he tried to lie on his 
side, he would have problems moving.  He stated that for the 
past few years, his left hands and feet have felt like there 
was electricity in them.  After physically examining the 
Veteran, the physician stated that the Veteran's weakness did 
not seem to be of neurological origin, but was more likely 
consistent with rule out cardiac causes.  

On March 2009 VA examination, the Veteran complained of 
"electric shock-like" feelings in both lower extremities, 
with burning sensations in his feet and legs.  He had 
constant involuntary movement in his legs.  At that time, he 
had a hot poker feeling in his feet.  That feeling would 
often awaken him at night.  He also complained of burning and 
numbing in his hands.  On physical examination, cranial 
nerves were intact and muscle bulk and tone were normal.  
Reflexes were +1 in his upper and lower extremities.  Heel to 
toe walking was intact.  Monofilament testing was decreased 
in the feet and thighs, bilaterally.  Vibrations sense was 
diminished, bilaterally.  Romberg's testing was negative.  
The diagnosis was moderately severe peripheral neuropathy.

VA treatment records reflect that in July 2009, the Veteran 
complained of intermittent cramping in his thigh and hand 
muscles, which was worse in the heat.  

At his August 2009 hearing, the Veteran added that he sores 
tended to develop on his feet due to his neuropathy, which 
usually lasted for about a week.

In this case, the Board finds that the Veteran's peripheral 
neuropathy of the bilateral lower extremities has been shown 
to be moderately severe since February 9, 2006, the effective 
date of service connection.  As early as January 2006, the 
Veteran complained of paresthesia, including burning of his 
feet.  He was placed on two medications to control his 
symptoms.  On June 2007 VA examination, he complained of pain 
and numbness in the bottom of his feet, and was found to have 
diminished reflexes, bilaterally.  In January 2008, posterior 
tibial pulses were diminished, bilaterally.  Monofilament and 
vibratory testing were diminished, and paresthesia was 
present.  In April 2008, monofilament and vibratory reflexes 
were absent.  In January 2009, the Veteran reported that the 
electric shock-like pain in his legs and feet had been 
present for years.  And, on March 2009 VA examination, his 
peripheral neuropathy was described as moderately severe in 
degree.

The Board thus finds that throughout the pendency of the 
appeal, the Veteran's bilateral peripheral neuropathy has 
manifested in decreased reflexes, with sensory disturbance in 
the form of constant pain, tingling, and numbness of the 
bilateral lower extremities which requires medication for 
some relief.  Additionally, because the Veteran's testimony, 
which the Board has determined to be both credible and 
competent, demonstrates that those symptoms have persisted 
since the effective date of service connection, the Board 
finds that the Veteran is entitled to an increased rating of 
40 percent since February 9, 2006, the effective date of 
service connection.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(layperson is competent to report and describe the severity 
of symptoms that are capable of lay observation).  Although 
the Veteran's peripheral neuropathy has been described as 
severe in several treatment records, there is no evidence of 
clinical findings of marked muscular atrophy, as is required 
for a higher rating based upon severe disability under DC 
8520.  38 C.F.R. § 4.124a, DC 8520.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's bilateral 
peripheral neuropathy, but, findings supporting higher 
ratings have not been documented.  In addition, it has not 
been shown that the service-connected disabilities has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that a 40 percent rating, but 
no more, for the Veteran's right and left peripheral 
neuropathy of the lower extremities has been warranted since 
February 9, 2006, the effective date of service connection.  
Reasonable doubt has been resolved in favor of the Veteran in 
assigning those 40 percent ratings.  The preponderance of the 
evidence is against the assignment of ratings greater than 40 
percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the 
penis with loss of erectile power.  While the Veteran has not 
specifically been diagnosed with that disability, it is 
permissible to rate a diagnosed condition that does not match 
any of the diagnostic codes contained in the rating schedule 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  Diagnostic Code 7522 does address loss of erectile 
power, which is precisely the symptomatology described by the 
Veteran.  Moreover, that is the only diagnostic code that 
specifically addresses erectile function.  The Board can 
identify no more appropriate diagnostic code and the Veteran 
has not identified one.  Butts v. Brown, 5 Vet. App. 532 
(1993).  Accordingly, the Board will proceed with an analysis 
of the Veteran's disability under that diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  Where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

On June 2007 VA examination, the Veteran reported that he was 
able to have vaginal penetration about twenty-five percent of 
the time.  He was not taking medication for the condition. 

On March 2009 VA examination, he reported that he had 
problems with erectile dysfunction for about ten to fifteen 
years, and that he was unable to have an erection.  He was 
not taking medication for the condition because medication 
was not recommended due to his heart problems.  

At his August 2009 hearing, the Veteran stated that he had 
not been diagnosed with a penile deformity.  Additionally, 
although VA treatment records dated from April 2006 to July 
2009 reflect continuing diagnoses of erectile dysfunction, 
they do not evidence any diagnosis of a penile deformity.  

In this case, the Veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the Board finds that the 
Veteran is not entitled to a compensable rating.  38 C.F.R. 
§ 4.20 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the Veteran's erectile dysfunction, but findings 
supporting a compensable rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 12, 2007, 
the effective date of service connection, a compensable 
rating for erectile dysfunction has not been warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Nuclear Cataracts and Diabetic Retinopathy

The Veteran is currently in receipt of a noncompensable 
disability rating for his nuclear cataracts and diabetic 
retinopathy.  The Veteran contends that he is entitled to a 
compensable rating for his eye disabilities, as secondary to 
his diabetes mellitus.

The Veteran is currently rated under Diagnostic Code 6099-
6028 for his nuclear cataracts and diabetic retinopathy.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  DC 6099 refers to an unlisted disability of the eye.  
DC 6028 pertains to senile or other cataracts, both 
preoperative and postoperative, to be rated on impairment of 
vision and aphakia.  For preoperative cataracts, as in this 
case, the Veteran is to be rated based on visual impairment.  

The Rating Schedule does not contain a specific diagnostic 
code for diabetic retinopathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  In this case, the Board finds that 38 C.F.R. § 4.84, 
DC 6006, which pertains to retinitis, is the most closely 
analogous diagnostic code.  Diagnostic Codes 6000 through 
6009, in chronic form, are to be rated from 10 percent to 100 
percent disabling for impairment of visual acuity or loss of 
field of vision, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  38 
C.F.R. § 4.84, DCs 6000-6009.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or 
worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6078, 6079.  The ratings increase in 10 percent increments 
according to the levels of vision impairment with the 
greatest award of 100 percent assignable for visual acuity of 
5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6063-6078 (2009).

During the pendency of the appeal, the criteria for rating 
eye disabilities changed.  However, because the Veteran filed 
his claim prior to December 10, 2008, the appeal will be 
considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 
10, 2008).

On review of the determinative findings of record, the 
evidence continues to support the assignment of a 
noncompensable rating for nuclear cataracts and diabetic 
retinopathy.  Treatment records beginning in December 2005 
reflect that the Veteran complained of blurred vision which 
began after his 2005 accident.  His bilateral presbyopia was 
thought to be causing him eyestrain and headaches.  On 
January 2007 comprehensive eye examination, the Veteran 
reported that he had better far vision when he did not wear 
his glasses, and he therefore only wore glasses for near 
vision.  On physical examination, the Veteran had corrected 
visual acuity of 20/30, bilaterally.  He was found to have 
bilateral nuclear cataracts and bilateral diabetic 
retinopathy, as well as refractive error consisting of left 
eye hyperopia, right eye astigmatism, and bilateral 
presbyopia.  

The next treatment record relating to the eyes is a February 
2009 VA eye examination, when the Veteran reported blurring 
of vision, bilaterally.  He reported no other eye problems.  
His corrected visual acuity was 20/25, bilaterally.  Although 
testing revealed a visual field defect, the examiner related 
that defect to a testing anomaly becaues the Veteran 
displayed full confrontation fields.  The diagnosis at that 
time was diabetes without retinopathy.  

At his August 2009 hearing, the Veteran stated that when he 
tried to read, everything "blurred together" and he would 
see spots.  He had two sets of glasses, one for near vision 
and one for far vision.  He had not undergone surgery for his 
eye conditions.

The Board finds that the Veteran is not entitled to a 
compensable rating for loss of visual field, as on each 
examination he was found to have no visual field deficits.  
38 C.F.R. § 4.79, DC 6080.  While a visual field deficit was 
detected in February 2009, the examiner related that deficit 
to a testing anomaly because the Veteran displayed full 
confrontation fields.  Thus, the Board finds that the Veteran 
is not entitled to a compensable rating based on any visual 
field deficit.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes are correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2008).

On examination in January 2007, the Veteran had corrected 
visual acuity of 20/30 in each eye.  On examination in 
February 2009, he had corrected visual acuity of 20/25 in 
each eye.  Accordingly, the Board finds that he is not 
entitled to an increased initial rating based on visual 
acuity. 

In addition, the Board finds that the record does not 
demontrate pain, rest-requirements, or episodic incapacity, 
that would warrant a compensable rating.  While a minimum 
rating of 10 percent is to be assigned during active 
pathology for some conditions, the evidence does not show 
that the Veteran has any active condition listed in DCs 6000 
through 6009, that would warrant the assignment of a 10 
percent rating.  38 C.F.R. § 4.84, DCs 6000-6009 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the Veteran's eye disabilities, but findings 
supporting a compensable rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has not been entitled to a compensable rating for his nuclear 
cataracts and diabetic retinopathy since January 9, 2007, 
when service connection became effective.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2007; rating 
decisions in Ocotber 2005, August 2007, August 2008; a 
statement of the case in January 2008 and August 2008, and a 
supplemental statements of the case in August 2008 and 
November 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

An increased rating higher than 20 percent for diabetes 
mellitus is denied.

An initial 40 percent rating, but no higher, for peripheral 
neuropathy of the right lower extremity is granted.

An initial 40 percent rating, but no higher, for peripheral 
neuropathy of the left lower extremity is granted.

An initial compensable rating for erectile dysfunction is 
denied. 

An initial compensable rating for nuclear cataracts and 
diabetic retinopathy is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for 
hypertension.

The Veteran contends that his hypertension was caused or 
aggravated by his service-connected diabetes mellitus.  

The Veteran was first diagnosed with diabetes mellitus in 
August 2005.  A September 2006 VA treatment record reflects 
that the Veteran was newly diagnosed with hypertension and 
was placed on medication, over one year after he was 
diagnosed with diabetes mellitus.

On June 2007 VA examination, the examiner determined that 
even though the Veteran's hypertension was diagnosed shortly 
after he was diagnosed with diabetes, the hypertension was 
not related to his diabetes.  The examiner explained that 
prior to his hospitalization for multiple injuries in 2005, 
the Veteran had not sought medical treatment for many years 
and may have been hypertensive in the past, prior to his 
onset of diabetes mellitus.  

In this case, the Board finds that the June 2007 VA examiner 
did not provide an adequate rationale for the above opinion, 
as no explanation was given as to why the Veteran's 
hypertension was not related to his diabetes mellitus, other 
than that he may have been hypertensive prior to his 
diagnosis of diabetes mellitus.  However, that speculative 
opinion implies that he may also have been diabetic prior to 
the diagnosis of hypertension.  If the examiner does not 
provide a rationale for the opinion, that weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Additionally, the opinion is speculative, in 
that the examiner stated that the Veteran's hypertension may 
have proceeded the onset of the Veteran's diabetes mellitus.  
In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and his service-connected 
diabetes mellitus based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  Therefore, the Board finds that an examination 
and opinion is necessary in order to fairly decide the merits 
of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
hypertension.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide a 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension is 
due to or the result of the 
Veteran's service?

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension is 
due to or the result of his service-
connected diabetes mellitus?  

c)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's hypertension is 
aggravated (permanently increased in 
severity beyond the normal course of 
the condition) by his service-
connected diabetes mellitus?  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


